DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 refers to “the histological tumour boundary” in lines 13-14; there is no antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be treated as though defining that the primary tumour has a histological tumour boundary to provide the required antecedent basis; correction is required. Still further, it is unclear why the claim includes both “within 5 to 10 mm” and “not more than 5mm apart”, when any distance that is not more than 5mm is also within 5mm. 

Claim 4 calls for samples to be measured “under physiological conditions”; the disclosure provides for samples to be measured under close to physiological conditions (p. 2, lines 1-9 of the disclosure as filed), but as the samples are removed from the body as part of sampling, there is no disclosure of the measurements being “under physiological conditions” which would require the “samples” to not actually be sampled and separated from a person. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “physiological conditions” in claim 4 is used by the claim to mean “near physiological conditions,” while the accepted meaning is “conditions of the external or internal milieu that may occur in nature for that organism or cell system, in contrast to artificial laboratory conditions.” The term is indefinite because the specification does not clearly redefine the term. The disclosure sets forth requirements for temperature and additional substances, but does not indicate how a tissue sample removed from the body is still being considered to be under physiological conditions when it is being artificially maintained in that state in order to achieve a condition which is similar or comparable to a physiological condition but not actually under physiological conditions. For the purposes of examination the claims will be treated as though calling for the measurements to be performed “under near physiological conditions”; clarification and/or correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing and comparing characteristics of samples to identify or classify a potential tumor, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the performance of the comparison does not improve any technology, is not used to effect a particular treatment, is not applied using any particular machine, does not effect any sort of transformation, and is not applied in any meaningful way beyond generally linking the use of the abstract idea to a technological environment for its execution (the analyzing unit). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited microscope used for measuring stiffness values is a conventional measuring device recited here for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), and the wholly generic “analyzing unit” does no more than automate the comparisons of data (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions); the step of generating an output is not embodied using any sort of component, but even if it were the act of outputting the result of a comparison is insignificant postsolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity) that also would not add anything significantly more to the abstract idea itself. As such, considered individually and as a whole the limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also do not amount to significantly more than the abstract idea itself, as claims 6-12 are directed to the act of data gathering and claim 13 is directed to aspects of the abstract idea itself.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plodinec (US 2014/0007309) in view of Griffith (US 2008/0108057)
Regarding claim 4, Plodinec discloses a method for staging cancer, comprising 
- measuring, under “physiological conditions”, with an atomic force microscope (paragraph [0011]), a stiffness value of a first sample obtained from a tumor for each point of a plurality of at least 100 points on the first sample with a spatial resolution of at least 100 µm to obtain a stiffness distribution of the first sample (paragraph [0026]), and measuring, with the atomic force microscope and under “physiological conditions”, a stiffness value of a second sample for each point of a plurality of at least 100 points on the second sample with a spatial resolution at least 100 µm to obtain a stiffness distribution of the first sample (paragraph [0026]), resulting in a stiffness distribution for each sample (paragraph [0026]), assigning a probability of malignancy to one of the samples (paragraph [0027]), wherein said first sample is a primary tumor sample and said second sample is another sample (paragraphs [0048], [0050]), and the respective stiffness of each sample is determined within 1, 2, 6, 12, 24, 48, or 72 hours after collection without changing the mechanical properties of the sample (paragraph [0058-[0059]);
analyzing the stiffness distribution of the first sample and the stiffness distribution of the second sample using a computer operatively connected to the atomic force microscope to determine a frequency maximum of each stiffness distribution and a number n of maxima of each stiffness distribution (paragraph [0038]); 
generating an output to a user that the second sample classifies as a metastasis if the analyses of the first and second samples have determined that each stiffness distribution is a heterogeneous stiffness distribution with n being an integer >1 and comprises a frequency maximum below 1kPa, and the stiffness value of the frequency maximum of the second sample is the same as the stiffness value of the frequency maximum of the first sample (paragraphs [0028], [0063-, [0065]; figure 26). The Examiner notes that Plodinec teaches that any sample with that frequency maximum would be identified as metastasized, such that if both samples are metastasized they would thus both have the same frequency maximum and the second sample would meet the criteria of “matching” the first. The Examiner also notes that the disclosure does not set forth any objective standard of being “the same” such as a number of decimal points which must match or what degree of difference is allowed or even what is considered “the same” – such that frequency maximums which fall into the same category are also “the same” absent any more specific limitations or any showing of unexpected results or criticality.  
Plodinec does not specify the second sample’s location being adjacent to a sampling site of the first sample  within 5-10 mm of the primary tumour’s histological boundary or not more than 5 mm from the primary tumour’s histological boundary; Plodinec does not discuss relative distances separating various samples which may be evaluated. 
Griffith teaches a method of evaluating samples from a tumour and nearby tissue to determine the nature of each type of tissue, where the nearby tissue sample is taken from within 5-10 mm of the tumour’s histological boundary (paragraph [0094]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Plodinec and obtained the second sample from within 5-10 mm of the primary tumour’s histological boundary, as taught by Griffith, in order to enable evaluation of nearby tissue, particularly as Plodinec does not specify how far apart various samples may be. 

Regarding claim 6, Plodinec further discloses that said tissue sample is a tissue biopsy sample (paragraph [0016]).
Regarding claim 7, Plodinec further discloses that said plurality of points is arranged as a grid of n1 by n2 points, said grid defining an area (paragraph [0013]).
Regarding claim 8, Plodinec further discloses that said stiffness values of at least two different areas are determined on the first and/or second samples, and the distance between the geometrical centres of said areas is a multiple of said spatial resolution of at least 10 (paragraph [0013]).
Regarding claim 9, Plodinec further discloses that said plurality of points comprises 400 or 1000 stiffness values (paragraph [0024])
Regarding claim 10, Plodinec further discloses that said tissue sample is a cylindrical or prismatic biopsy with a diameter of at least 7 µm (paragraph [0056]).
Regarding claim 11, Plodinec further discloses that said tumor is a human mammary carcinoma or a lymph node, lung, bone, liver or brain metastasis (paragraph [0053]).
Regarding claim 12, Plodinec further discloses that said stiffness values are determined under physiological conditions (paragraph [0058]).
Regarding claim 13, Plodinec further discloses that the first sample exhibiting a frequency maximum below 0.5 kPa is classified as metastasized tumor or as having a high probability of having spread to adjacent tissue (paragraph [0063]).

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 101, Applicant asserts only that the claimed invention “allows to quickly detect [sic] a metastasis of a primary tumour”; it is unclear how this relates to whether the claimed invention is statutory, as Applicant has not identified how this might provide a particular practical application for the recited abstract idea. At best this might be an argument that the invention provides an improvement (though this argument has not actually been presented), but the Examiner notes that the only time factor recited relates to the act of determining a stiffness value of a tissue sample within a few days of it being taken, while the actual evaluation of whether tissue has metastasized can take place at any desired time subsequent to that. The claims remain rejected.
Applicant’s arguments with respect to the art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791